Name: Commission Regulation (EEC) No 1549/85 of 6 June 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6. 85 Official Journal of the European Communities No L 148/13 COMMISSION REGULATION (EEC) No 1549/85 of 6 June 1985 on the supply of various lots of butteroil as food aid skimmed-milk powder, butter and butteroil as food aid (4), amended by Regulation (EEC) No 1 886/83 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantities of butteroil set out therein ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148 , 28 . 6. 1968 , p. 13 . 0 OJ No L 68 , 8 . 3 . 1985, p. 5 . 0 OJ No L 124, 11 . 5. 1984, p. 1 . (4) OJ No L 142, 1 . 6 . 1983, p. 1 . 0 OJ No L 187, 12. 7. 1983, p . 29 . No L 148/ 14 Official Journal of the European Communities 7. 6. 85 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme 1984 (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient 6. Total quantity 7. Origin of the butteroil 8 . Intervention agency holding the stocks 9. Specific characteristics 10. Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 | Republic of Zambia Free-at-destination Lusaka, Zambia (4) Dairy Produce Board, PO box 30124, Lusaka, Tel . 214 770, telex ZA 41520 400 tonnes To manufacture from intervention butter German 20 kilograms TO ZAMBIA' Before 31 July 1985 24 June 1985 Before 15 August 1985 8 July 1985 0 7. 6. 85 Official Journal of the European Communities No L 148/15 Description of the lot B 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 " 2. Recipient 3 . Country of destination | Guyana 4. Stage and place of delivery fob 5. Representative of the recipient Ruys &amp; Co., Antwerpen, Attn. M. Verbeek, (Tel . (03) 233 87 90, telex 72255 Ruys 6. Total quantity 185 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 20 kilograms 11 . Supplementary markings on the packaging TO GUYANA' 12. Shipment period Before 30 June 1985 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15. Miscellaneous The costs of supply are determined by the Belgian inter ­ vention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 ( «) No L 148/ 1 6 Official Journal of the European Communities 7. 6. 85 Description of the lot C 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 April 1985 2. Recipient Save the Children Fund, Job House, 157 Clapham Road, London SW9 OPT, Tel . (01 ) 703 54 00 3 . Country of destination Sudan 4. Stage and place of delivery cif Port Sudan 5. Representative of the recipient (3) Mr Jackson, Save the Children Fund, Job House, 157 Clapham Road, London SW9 OPT, Tel . (01)703 54 00 5a. Consignee Save the Children Fund, PO box 6209 , People's Hall, Khartoum, Sudan 6. Total quantity 50 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9. Specific characteristics  10. Packaging 5 kilograms 11 . Supplementary markings on the packaging 'ACTION OF SAVE THE CHILDREN FUND / FOR FREE DISTRIBUTION / PORT SUDAN' 12. Shipment period Before 30 June 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : - . (a) shipment period (b) closing date for the submission of tenders  15. Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regula ­ tion (EEC) No 1354/83 0 7. 6. 85 Official Journal of the European Communities No L 148/ 17 Description of the lot D 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 April 1984 2. Recipient International Committee of the Red Cross 3 . Country of destination Sudan 4. Stage and place of delivery cif Port Sudan 5. Representative of the recipient (2) (3)  6. Total quantity 300 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9. Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging 'ETS-177 / BUTTEROIL' (another inscription is not authorized) 12. Shipment period Before 30 June 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5. Miscellaneous The costs of supply are determined by the German inter ­ vention agency in accordance with Article 15 of Regulation (EEC) No 1354/83(0 No L 148/18 Official Journal of the European Communities 7. 6 . 85 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2. \ (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping papers. (4) Consignee : Dairy Produce Board, Kwacha House, Karoi Rd, Lusaka. Telex ZA 41520, telephone 214 770. (*) Commission delegate to be contacted by the tenderer : M. Swift, Commission Delegate, PO box 34871 , Lusaka, Zambia. Telex DECEC ZA 40440, tele ­ phone ' 214 770 . (*) Commission delegate to be contacted by the tenderer : Delegate of the Commission of the European Communities, M. Theo Rasschaert, 64B Middle Street, South Cummingsburg, Georgetown. Telex 2258 DELEG GY. (*) Commission delegate to be contacted by the tenderer : No 11 Street 13 New Extension, Khartoum. Telex 24054 DELSU SD Khartoum, Sudan.